Richardson, C. J.,
delivered the opinion of the court. We are of opinion that the plaintiff is entitled to retain the verdict.
Shares- in corporations are not strictly speaking chattels, but are rather in the nature of choses in action. They may, however, be the subject of a contract to sell. Angel & Ames on Corporations, 316; 2 Bingham, 393; 2 Pickering, 243; 9 ditto, 202; 6 ditto, 324; 8 ditto, 90; 17 Mass. R. 240; 10 ditto, 476; 9 Vezey, 174; 3 Binney, 394.
It is unnecessary to consider, whether any binding contract was made on the 6th March. For, if the memorandum amounts to nothing more than a mere proposal, still it was without question a proposal to convey to the plaintiff all the interest the defendant had in the shares when the proposal was made. And when the plaintiff on the 18th March accepted the proposal, and gave security for the price, according to the offer, he was by the terms of the bargain entitled to all the interest in the shares which the defendant had when the offer was first made : and the dividend which the defendant received after that offer must in equity and good conscience be considered as the money of the plaintiff.

Judgment on the verdict.